Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim1, 3-5 and 7-11 allowable. The restriction requirement related products/processes and species, as set forth in the Office action mailed on 05/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species election is withdrawn.  Claims 3-5 and 9-11, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. Hong on 1/18/2022.
The application has been amended as follows: 
1) In claim 1 at line 11, “a target to be measured,” has been changed to -- a target to be measured, the target is labeled by a fluorescent dye,--
Allowable Subject Matter
Claims 1, 3-5 and 7-11are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Son et al. (KR 20180072369) discloses a fluorescent signal detection apparatus thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, A fluorescent signal detection apparatus comprising: “a reaction unit comprising a kit loading part in which a diagnostic kit is inserted to one area; a light source unit comprising a light source and a first barrel configured to surround the light source; a light receiving unit comprising a detection part and a second barrel configured to surround the detection part; and a the diagnostic kit comprises measuring parts and microstructures configured to accommodate a target to be measured, wherein the target is labeled by a fluorescent dye, and the microstructures are provided on the measuring parts, and wherein the case comprises a top surface and a bottom surface opposite to the top surface, the top surface comprises a flat surface and an inclined surface connected to the flat surface, and one of the light source unit and the light receiving unit is provided at the inclined surface”. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886